Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard W. Mann appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing the case for lack of personal jurisdiction. On appeal, we confine our review to the issues raised in the Appellant’s brief. See Fed. R.App. P. 28(a)(8); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n. 6 (4th Cir.1999) (stating failure to comply with this rule constitutes abandonment of appeal). None of the theories asserted in Appellant’s brief were raised in his objections to the magistrate judge’s recommendation. Therefore, Appellant has waived appellate review of these arguments. United States v. Midgette, 478 F.3d 616, 620-22 (4th Cir.2007). Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.